Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/24/20 respect to King US 2015/0197179 failing to include a housing or a flexible or articulated connecting means have been fully considered and are persuasive.  The rejection has been withdrawn. All pending claims are now in condition for allowance.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose: 
A cap configured to close said vehicle optical housing opening in response to a reversible movement of the cap with respect to a vehicle optical housing
 further includes flexible or articulated connecting means fixed to said cap and designed to be fixed to said vehicle optical housing so that, after opening, said cap remains attached to said vehicle optical housing by said connecting means.



a vehicle optical lighting module having a housing; 
an opening formed in the vehicle optical lighting module; 
a cap configured to fit into the opening, to be attached to the housing at the opening in response to a first movement of the cap with respect to the housing and be removed from the housing at the opening in response to a second movement of the cap reverse to the first movement;
a flexible or articulated connecting means having one end fixed to the cap and another end fixed to a surface of the housing so that, after opening and removal from the housing, the cap remains attached to the housing by the connecting means.
The closest prior art found was Yashiki US 2010/0214800 which shows a headlamp with a socket with a flexible connector; however this is different from the instant invention in that the socket is not a cap that is configured to close the vehicle optical housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875